Order entered December 16, 2015




                                                                         In The
                                                   Court of Appeals
                                            Fifth District of Texas at Dallas
                                                              No. 05-15-00651-CV

                                IN THE INTEREST OF R.M. AND R.M., CHILDREN

                                     On Appeal from the 296th Judicial District Court
                                                  Collin County, Texas
                                          Trial Court Cause No. 296-52721-07

                                                  ORDER NUNC PRO TUNC 1
              Raised as an issue in appellant’s November 23, 2015 brief is a complaint about the

reporter’s record. Specifically, appellant asserts the court reporter, by her “own admission . . .

has lost 2/3 - 66% - of [appellant’s] trial exhibits [and] [r]ather than disclose these facts, the

Court Reporter - without any hearing or attempt at agreement of the parties - obtained purported

copies of [appellant’s] exhibits, and substituted them into the record. . . . Significant portions of

the reporter’s record remain lost or destroyed.                                       The missing exhibits are critical to the

presentation of [the] appeal.”

              Although appellant has requested, and we have granted, time to file an amended brief,

and that brief has not yet been filed nor has the deadline passed, we ORDER the trial court to

conduct a hearing, within thirty days of the date of this order, to determine whether the reporter’s

record, filed by Janet L. Dugger October 5, 2015, accurately reflects and contains the exhibits
1
    This order nun pro tunc is entered to correct clerical errors in the due dates.
admitted at trial. See TEX. R. APP. P. 34.6(e)(2), (3). If the trial court finds any inaccuracies in

the record, the court must order Ms. Dugger to conform the reporter’s record to what occurred in

the trial court, and to file certified corrections in this Court. See id. 34.6(e)(2). If the record

cannot be conformed because an exhibit has been lost or destroyed, the trial court shall determine

whether the exhibit has been lost or destroyed without appellant’s fault and, if so, whether the

exhibit is necessary to the appeal’s resolution and can be replaced by agreement of the parties or

with a copy determined by the trial court to accurately duplicate with reasonable certainty the

original exhibit. See id. 34.6(f). The trial court shall make written findings of fact, and those

findings shall be included in a supplemental clerk’s record which Collin County District Clerk

Yoon Kim is ORDERED to file no later than January 15, 2016. A reporter’s record of the

hearing shall also be filed by January 15, 2016.

           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable John

Roach, Jr., Presiding Judge of the 296th Judicial District Court; Ms. Dugger; Mr. Kim; and the

parties.

           We SUSPEND the briefing deadlines, including the deadline for filing appellant’s

amended brief, and ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal shall be reinstated, and new briefing deadlines set, January 19, 2016 or

when the reporter’s record of the hearing and the supplemental clerk’s record are filed,

whichever occurs sooner.




                                                     /s/     CRAIG STODDART
                                                             JUSTICE